Citation Nr: 1031576	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-37 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1977.  He died in November 2006.  The Appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

According to the death certificate the Veteran died at home.  The 
Appellant testified that before he died the Veteran was treated 
at VA and at the University of Kentucky Medical Center. 

As the file does not contain any records of treatment 
contemporaneous with the Veteran's death and as the records of 
treatment are relevant to the claim, further evidentiary 
development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the conditions for which the 
Veteran was service-connected at the time of 
his death; an explanation of the evidence and 
information required to substantiate a claim 
for service connection for the cause of the 
Veteran's death based on a service-connected 
disability; and an explanation of the 
evidence and information required to 
substantiate a claim based on a condition not 
yet service connected). 

2.  Ask the Appellant to either submit or 
authorize VA to obtain on her behalf, the 
medical records from the University of 
Kentucky Medical Center, pertaining to 
treatment of the Veteran's final illness. 

3.  Request VA records from 1999 to 2006 from 
the Lexington VA Medical Center. 

4.  After the above development is completed, 
adjudicate the claim of service connection 
for the cause of the Veteran's death.  If the 
benefit sought remains denied, furnish the 
Appellant and her representative a 
supplemental statement of the case and return 
the case to the Board.
 







The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


